Case 21-41915      Doc 17     Filed 09/07/21 Entered 09/07/21 11:27:12            Main Document
                                           Pg 1 of 1

               UNITED STATES BANKRUPTCY COURT
                 EASTERN DISTRICT OF MISSOURI
                       EASTERN DIVISION
IN RE:                         ) Case No: 21-41915-399 Chapter 13
                               )
JOSHUA MANDELBERGER            ) Hearing Date: 08/04/2021
                               ) Hearing Time: 9:00 am
                               ) Location: St. Louis, Room 5 North
             Debtor            )
                               )

      WITHDRAWAL OF TRUSTEE'S OBJECTIONS TO CONFIRMATION OF 1ST
                           AMENDED PLAN

    COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and withdraws all of her
objections to confirmation of the 1st Amended plan previously filed in the above-referenced case.

Dated: September 07, 2021                            /s/ Kathy Reichbach
WDOCNF--KR
                                                     Kathy Reichbach MO56957
                                                     Attorney for Trustee
                                                     P.O. Box 430908
                                                     St. Louis, MO 63143
                                                     (314) 781-8100 Fax: (314) 781-8881
                                                     trust33@ch13stl.com


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
September 07, 2021, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on September 07, 2021.

JOSHUA MANDELBERGER
4260 CASTLEMAN AVE.
SAINT LOUIS, MO 63110

                                                     /s/ Kathy Reichbach
                                                     Kathy Reichbach MO56957
